DETAILED ACTION

In view of the appeal brief filed on November 8, 2021, PROSECUTION IS HEREBY REOPENED. New/modified grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/SEAN M MICHALSKI/Acting Supervisory Patent Examiner of Art Unit 3724                                                                                                                                                                                                        







Claim Rejections - 35 USC § 112(a)/1st paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10, 26, and 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The original disclosure does not appear to provide support or sufficient support for the recitation “wherein said one or more markings comprise graphics, text, or any combination thereof’ as set forth in claim 10 in combination with the recitation “wherein said one or more markings comprises at least a date of actual production of said razor blades” as set forth at the end of claim 1. That is, while there is support for the one or more markings comprising graphics, text, or any combination thereof as set forth in claim 10, there appears to be no support for the alternative of one marking comprising both a date and graphics or a combination that includes graphics as set Rather, support appears to be provided for the date being in the form of a code, which is text.
Similarly, the original disclosure does not appear to provide support or sufficient support for the recitation “wherein said one or more laser markings further comprise a location of actual production of said razor blades, a machine that actually produced said razor blades, or a combination thereof’ as set forth in claim 26 in combination with the recitation “wherein said one or more markings comprises at least a date of actual production of said razor blades” as set forth at the end of claim 1. That is, while there is support for the one or more markings comprising a location of actual production of said razor blades, a machine that actually produced said razor blades, or a combination thereof as set forth in claim 26, there appears to be no support for the alternative of one marking comprising both a date of actual production and a location of actual production of said razor blades, a machine that actually produced said razor blades, or a combination thereof as set forth in claim 26 in combination with claim 1. Rather, support appears to be provided for a marking comprising the subject date and an additional marking that comprises a location of actual production of said razor blades, a machine that actually produced said razor blades, or a combination thereof.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Rejections Over Scillia and KP ‘217
Claims 1, 2, 8, 10-12, 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Scillia, U. S. Pub. No. 2012/0144680 in view of:
(a)	Official notice as evidenced by Korean Publication 10-2014-0103217 (hereafter “KP ‘217”); and
(b)	Official notice as evidenced by Kamada, pn 5,595,560, Carlson et al., pn 6,060,788, and/or Secord, U. S. Pub. No. 2003/0194507.
Scillia substantially discloses applicant’s claimed invention, and specifically discloses a device on which almost every active method step of the claimed invention is performed (except for the limitations shown in italics and grayed-out) including:
a method of providing one or more markings (e.g., 250) on razor blades (e.g., 205, see Fig. 6) comprising the steps of:
providing one or more lasers (e.g., 282),
producing one or more markings (e.g., 250, see Figs. 6, 8, 9) on said razor blades with said one or more lasers, said razor blades connected together to form at least one strip (e.g., see Fig. 6), and
wherein said one or more markings comprises at least a date of actual production of said razor blades;
[claim 2] wherein the one or more laser produced markings are produced using a laser marking process (e.g., as disclosed), a laser etching process or a laser engraving process, or any combination thereof;
[claim 8] wherein the one or more laser produced markings are formed on surfaces of said razor blades on said at least one strip (e.g., as viewed in Fig. 7, the layer 220 is on the surface 202 of the blade 200, and thus the markings are formed on the surfaces of the blade), and wherein the forming of the laser produced markings leave said surfaces intact (e.g., as shown in Fig. 7, the surfaces 202, 207 remain intact after the laser forms the marking, for example, at 230);
[claim 10] wherein said one or more markings comprise graphics, text, or any combination thereof (e.g., as shown in Figs. 8 and 9);
[claim 11] wherein said date of actual production of said razor blades comprises a code;
[claim 12] wherein said code indicating said date of actual production of said razor blades (e.g., as explained for claim 1 above) is disposed transverse to a cutting edge of the razor blade (e.g., wherein the markings shown extends in both a vertical and horizontal direction as viewed in Fig. 9);
[claim 26] wherein said one or more laser markings further comprise a location of actual production of said razor blades, a machine that actually produced said razor blades, or a combination thereof (e.g., as explained for claim 1 above);
[claim 27 (from 26)] wherein said location or said machine or both is provided via a code (e.g., as explained for claim 1 above).
Thus, Scillia lacks:
(a)	the type of marking being a date marking as follows:
[from claim 1] wherein said one or more markings comprises at least a date of actual production of said razor blades;
[claim 11] wherein said date of actual production of said razor blades comprises a code;
[claim 12] wherein said code indicating said date of actual production of said razor blades is disposed transverse to a cutting edge of the razor blade; and
	(b)	the type of marking(s) being an additional marking as follows:
[claim 26] wherein said one or more laser markings further comprise a location of actual production of said razor blades, a machine that actually produced said razor blades, or a combination thereof;
[claim 27 (from 26)] wherein said location or said machine or both is provided via a code.
Regarding (a), the Examiner takes Official notice that forming markings on metallic surfaces, including metallic tool surfaces, using lasers is old and well-known in the art and provides the well-known benefits of providing a cleaner, more efficient and often quicker machining process. As evidence in support of the taking of Official notice, KP ‘217 teaches that markings can be provided on tool surfaces using laser produced markings tool surfaces, namely cutting blades (e.g., see the Figure) and teaches that such markings (per the provided translation)
“have quick, simple, clear, and distinctive identification while existing permanently with a lifetime of the tool, and a saw when marking an identification element (character or sign, etc.) corresponding to a manufacturer or a trademark, a log, a date, use, a model, etc. in one side of the saw (woodworking or gardening, etc.).”

Therefore, it would have been obvious to one having ordinary skill in the art to use a laser as an alternative process for producing the markings on the blades of Scillia to gain the well-known benefits including those described above.
Regarding (b), it is respectfully submitted that providing a code or codes that provide other or additional manufacturing information are also old and well-known in the art and provide the benefit(s) of providing such information to a user or to quality control personnel of a manufacturer to facilitate tracking the origin and manufacturing path of machine components or other manufactured items so as to enable the user or quality control personnel to determine how to address issues that may arise during use of such manufactured items. As evidence in support of the taking of Official notice, Carlson (e.g., see col. 3, lines 60-67) teaches providing such codes by laser on a manufactured item and teaches that such information “facilitates identification of the vehicle driver module and application as well as verification of the correct part” for the desired use thereof. Additionally, Kamada teaches providing a code on manufactured parts including saw blades with information including date codes (e.g., see col. 5, lines 51 – col. 6, line 14). Additionally, Secord teaches providing a code on manufactured parts including various types of manufacturing/production information including date codes (e.g., see paragraph 0004). Therefore, it would have been obvious to one having ordinary skill in the art to provide such information, including via codes therefor, on manufactured items to gain the benefits described above.

Rejections Over Farrell and KP ‘217
Claims 1, 2, 8, 10-12, 26 and 27 stand/are rejected under 35 U.S.C. 103 as being unpatentable over Farrell, pn 3,471,385 in view of:
(a)	Official Notice as evidenced by Zoot, U. S. Pub. No. 2007/0006683;
(b1)	Official notice as evidenced by Korean Publication 10-2014-0103217 (hereafter “KP ‘217”); and
(b2)	Official notice as evidenced by Kamada, pn 5,595,560, Carlson et al., pn 6,060,788, and/or Secord, U. S. Pub. No. 2003/0194507.
Regarding claim 1 and the claims dependent therefrom, Farrell discloses device on which with almost every active step of the claimed method is performed (except for the limitations shown in italics and grayed-out) including:
a method of providing one or more markings (e.g., 10c, 10d) on razor blades (e.g., see Fig. 1) comprising the steps of:
providing one or more lasers,
producing one or more markings (e.g., 10c, 10d) on said razor blades with said one or more lasers, said razor blades connected together to form at least one strip (e.g., 10), and
wherein said one or more markings comprises at least a date of actual production of said razor blades;
[claim 8] wherein the one or more laser produced markings are formed on surfaces of said razor blades on said at least one strip, and wherein the forming of the laser produced markings leave said surfaces intact;
[claim 10] wherein the one or more markings comprise graphics, text, or any combination thereof (e.g., as shown in Fig. 1);
[claim 11] wherein said date of actual production of said razor blades comprises a code;
[claim 12] wherein said code indicating said date of actual production of said razor blades is disposed transverse to a cutting edge of the razor blade;
[claim 26] wherein said one or more laser markings further comprise a location of actual production of said razor blades, a machine that actually produced said razor blades, or a combination thereof;
[claim 27 (from 26)] wherein said location or said machine or both is provided via a code.
Thus, Farrell lacks: 
(a)	using a laser to produce the markings on the blades as follows:
[from claim 1] providing one or more lasers,
producing one or more markings (e.g., 10c, 10d) on said razor blades with said one or more lasers;
[claim 2] wherein the one or more laser produced markings are produced using a laser marking process, a laser etching process or a laser engraving process, or any combination thereof;
[claim 8] wherein the one or more laser produced markings are formed on surfaces of said razor blades on said at least one strip, and wherein the forming of the laser produced markings leave said surfaces intact;
(b1)	the type of marking(s) a date marking as follows:
[from claim 1] wherein said one or more markings comprises at least a date of actual production of said razor blades;
[claim 11] wherein said date of actual production of said razor blades comprises a code;
[claim 12] wherein said code indicating said date of actual production of said razor blades is disposed transverse to a cutting edge of the razor blade; and
	(b2)	the type of marking(s) being an additional marking as follows:
[claim 26] wherein said one or more laser markings further comprise a location of actual production of said razor blades, a machine that actually produced said razor blades, or a combination thereof;
[claim 27 (from 26)] wherein said location or said machine or both is provided via a code.
Regarding (a), the Examiner takes Official notice that forming markings on metallic surfaces, including metallic tool surfaces, using lasers is old and well known in the art and provides the well-known benefits of providing a cleaner, more efficient and often quicker machining process. As evidence in support of the taking of Official notice, Zoot teaches that markings (e.g., 90) can be produced on a blade using laser, specifically laser etching and teaches (e.g., see the end of paragraph 0021) that
“It should be readily apparent to those of skill in the art that in further embodiments, the guide marks 90 may be painted or applied in a manner other than laser etching such as stamping, carving, punching or coloring.”

Therefore, it would have been obvious to one having ordinary skill in the art to use a laser as an alternative process for producing the markings on the blades of Farrell to gain the well-known benefits including those described above.
Regarding (b1), the Examiner takes Official notice that forming markings on metallic surfaces, including metallic tool surfaces, using lasers is old and well-known in the art and provides the well-known benefits of providing a cleaner, more efficient and often quicker machining process. As evidence in support of the taking of Official notice, KP ‘217 teaches that markings can be provided on tool surfaces using laser produced markings tool surfaces, namely cutting blades (e.g., see the Figure) and teaches that such markings (per the provided translation)
“have quick, simple, clear, and distinctive identification while existing permanently with a lifetime of the tool, and a saw when marking an identification element (character or sign, etc.) corresponding to a manufacturer or a trademark, a log, a date, use, a model, etc. in one side of the saw (woodworking or gardening, etc.).”

Therefore, it would have been obvious to one having ordinary skill in the art to use a laser as an alternative process for producing the markings on the blades of Scillia to gain the well-known benefits including those described above.
Regarding (b2), it is respectfully submitted that providing a code or codes that provide other or additional manufacturing information are also old and well-known in the art and provide the benefit(s) of providing such information to a user or to quality control personnel of a manufacturer to facilitate tracking the origin and manufacturing path of machine components or other manufactured items so as to enable the user or quality control personnel to determine how to address issues that may arise during use of such manufactured items. As evidence in support of the taking of Official notice, Carlson (e.g., see col. 3, lines 60-67) teaches providing such codes by laser on a manufactured item and teaches that such information “facilitates identification of the vehicle driver module and application as well as verification of the correct part” for the desired use thereof. Additionally, Kamada teaches providing a code on manufactured parts including saw blades with information including date codes (e.g., see col. 5, lines 51 – col. 6, line 14). Additionally, Secord teaches providing a code on manufactured parts including various types of manufacturing/production information including date codes (e.g., see paragraph 0004). Therefore, it would have been obvious to one having ordinary skill in the art to provide such information, including via codes therefor, on manufactured items to gain the benefits described above.

Response to Arguments
Applicant's arguments filed in the Appeal Brief filed on November 8, 2021 directed to the prior art rejections based on Howell are considered to be persuasive and thus the rejections have been withdrawn.
Applicant’s arguments with respect to the other prior art rejections have been considered but are moot in view of the new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARK F DEXTER whose telephone number is (571)272-4505.  The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to telephone the Examiner. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CLARK F DEXTER/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        


cfd
March 9, 2022